SMITH, Acting Associate Justice.
This is an appeal from the decision of the Commissioner holding that the words “Safety First” were the insignia of the National Council for Industrial Safety, and that they were not registerable under section 5 of the Act of February 20, 1905 (Comp. St. § 9490).
The facts and the questions raised in this case are substantially the same as those passed upon by this court in the Matter of the Application of the Mason Tire & Rubber Co., Patent Appeal No. 1784, 11 F.(2d) 556, decided March 1, 1926, and on the authority of that case the decision of the Commissioner is affirmed.